Bocees, J.:
I agree with my brother Osborn, that on the papers before us it is made to appear very clearly that the relator accepted the award made by the canal appraisers in full satisfaction of his claim ; and that he should be held to such acceptance as a finality. But, I think, with Mr. Justice Learned, that this question was not for the appraisers, and is not for us now on this appeal, but rests with the appellate tribunal to determine. It will not do for an inferior *67court or tribunal to undertake to decide upon the validity of an appeal taken from its judgment, by refusing to make return. The question of the regularity and validity of an appeal in a case where an appeal is authorized by law must, in reason and propriety, be determined by the appellate tribunal.
I must concur with Mr. Justice Learned, that it does not He with the Appraisers to say that the appeal was not brought in time, or that the relator had settled and accepted satisfaction of the subject-matter of this controversy, and therefore refuse to make return. Those questions are as I think for the appellate tribunal, when the record shall have been certified to it, by a .return to the appeal.
Osborn, J.:
I regret that I cannot concur with my older and more experienced brethren in the disposition that should be made of this case. I cannot escape the conviction that the court at Special Term erred in awarding a peremptory mcmdct/nms to the relator.
Aside from the point raised, that the appeal from the award of the Canal Appraisers to the canal board was not taken in time, which seems to be in some doubt, the papers show quite clearly, if not conclusively, that the relator accepted the amount found due him in full satisfaction of any and aU demands against the State. The receipts he gave purported to be receipts in full, and the fact appears that he was notified that a certificate could not be awarded or payment made, unless he (relator) accepted the same in full of his demand. This was one of the regulations of the State, and a very proper one too, that if the claimant received the amount awarded him he must give a receipt and release in full of all demands on which and for which the award to him was made. The number of claimants is of course very large. The amount demanded is also very large, and it could hardly be expected that in the majority of instances the claimants will be satisfied with the amount awarded them. If in such cases they may be permitted to receive the amount awarded, give receipts in fuH, and then bring and prosecute appeals in hope of obtaining greater amounts, the State is surely placed at a disadvantage that can only work injustice.
*68In this case it is true the relator denies that he agreed in terms to accept the award in full, but the preponderance of evidence is that he did, and he did give receipts purporting to be in full of all his claims and demands.
Under such circumstances I do not think a - peremptory mandamus should issue. To entitle a party to such a writ the facts upon which the same is asked must be reasonably clear and free from doubt.
For the reasons already given the order at Special Term should be reversed, with ten dollars costs and printing disbursments, but without prejudice to the rights of the relator to apply again to the Special Term for an alternative mandamus, if he shall be so advised.
Order affirmed, with costs.